Citation Nr: 1029705	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision rendered by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That decision denied the Veteran's claim for pension 
benefits.  


FINDING OF FACT

The Veteran did not serve on active duty during a period of war. 


CONCLUSION OF LAW

The Veteran's military service does not meet threshold service 
eligibility requirements for VA pension benefits.  38 U.S.C.A. § 
1521(a), (j) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).




I. The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, VA has a duty to notify the 
Veteran of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

Generally, VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Court has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and duty to assist 
do not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts, is dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz, 15 Vet. App. at 143 (VCAA is 
inapplicable where the law, and not the evidence, is 
dispositive).  

In the present case, the Veteran initially filed a claim for 
service connection for carpal tunnel syndrome and was provided a 
duty to assist (DTA) letter in May 2007.  The Board notes that in 
August 2007 the Veteran informed the RO that he was filing a 
claim for pension benefits only, and requested that another DTA 
letter be sent.  The RO did not send another DTA letter, but 
issued a statement of the case (SOC) in April 2008 after it 
denied the pension claim.  As will be discussed below, under the 
current state of the law as applied to the undisputed facts of 
this case, it is not legally possible to establish entitlement to 
non-service-connected pension benefits.  Specifically, it is not 
disputed that the Veteran does not meet the statutory threshold 
requirement of active service during a period of war.  See 38 
U.S.C.A. § 1521(a), (j) (West 2002).  Therefore, to the extent 
any error in timing or content of VCAA notice is alleged or 
perceived in this matter, the Board finds any such error to be 
non-prejudicial.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Moreover, the VCAA recognizes certain circumstances, such as 
those presented in this case, where VA will refrain from or 
discontinue providing assistance.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  38 C.F.R § 
3.159(d).  See also VAOPGCPREC 5-2004 (holding that under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

In light of the foregoing, the Board finds that no further action 
is necessary under the VCAA, and will proceed to a decision on 
the claim for VA non-service-connected pension benefits.

      II.  Non-Service-Connected Pension Benefits Claim

Non-service-connected pension is payable to any veteran who 
served at least 90 days during a period of war and who is 
permanently and totally disabled from disability that is not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.314.  A veteran is considered to 
be permanently and totally disabled if he is suffering from a 
disability or combination of disabilities that are sufficient to 
prevent the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout his 
life, or if he is in fact unemployable as a result of disability 
or disabilities that are reasonably certain to continue 
throughout his life.  38 U.S.C.A. § 1502 (West 2002).

The threshold question before the Board is whether the Veteran's 
service meets the basic eligibility requirements for VA non-
service-connected pension.  First and foremost, the Veteran must 
have served in the active military for a period of 90 days or 
more during a period of war unless the Veteran was discharged or 
should have been discharged prior to 90 days of service due to a 
service-connected disability.  38 C.F.R. § 3.3(a)(3).  

In the present case, the Veteran's Certificate of Release or 
Discharge from Active Duty, DD Form 214, reports that he served 
on active duty from April 21, 1978 to April 15, 1981.  Thus, the 
evidence shows that the Veteran's period of service was not 
during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2 (listing periods of war, with the Vietnam era ending May 7, 
1975, and the next period of war, that of the Persian Gulf War, 
beginning on August 2, 1990).  The Veteran has not disputed this 
record or alleged any other period of service.  Additionally, 
because the Veteran did not serve during a period of war, there 
is no legal basis upon which the threshold statutory requirements 
for eligibility for non-service-connected pension benefits may be 
met, regardless of whether he was discharged from service due to 
service-connected disability.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.2, 3.3, 3.314.  Accordingly, as there is a lack of 
entitlement under the law to non-service-connected pension 
benefits, the Board must deny the claim.  Sabonis, 6 Vet. App. at 
429-30.  

ORDER

Entitlement to non-service-connected pension benefits is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


